IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00080-CR
 
James Douglas Harris,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 77th District Court
Limestone County, Texas
Trial Court No. 10960-A
 

order of abatement

 




Appellant James Douglas Harris was convicted of
the felony offense of aggravated perjury, with a 34-year sentence imposed in
open court on August 15, 2006.  We dismissed his original appeal from that judgment
of conviction for want of jurisdiction because his notice of appeal was untimely.
 Harris v. State, No. 10-06-00384-CR (Tex. App.—Waco Nov. 14, 2007, no
pet.) (not designated for publication).  In Harris’s original appeal, his
court-appointed attorney, Mr. Stan Schwieger, filed a motion to withdraw and an
Anders brief that only asserted that the notice of appeal was untimely
and that we thus lacked jurisdiction.
In an unpublished opinion, the Court of Criminal Appeals
found that Harris was entitled to file an out-of-time appeal “so that he may
then, with the aid of counsel, obtain a meaningful appeal.”  Ex parte
Harris, No. AP-75,843 (Tex. Crim. App. Feb. 13, 2008) (not designated for
publication).
On February 25, 2008, Harris filed a timely pro se
notice of appeal.
The Court abates this cause to the trial court
with instructions to hold a hearing to determine: (1) whether Harris desires to
represent himself; and (2) whether Harris is indigent and is entitled to the
appointment of counsel.  See Fewins v. State, 170 S.W.3d 293
(Tex. App.—Waco 2005, order).
The trial court shall conduct the hearing within
thirty days after the date of this order.  The trial court clerk and court
reporter shall file supplemental records within forty-five days after the date
of this order.  See Fewins, 170 S.W.3d at 296-97.
 
PER CURIAM
 
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Cause
abated
Order
issued and filed March 19, 2008
Do
not publish